Citation Nr: 0843610	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-41 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
In New York, New York



THE ISSUE

Entitlement to a higher rating for a gastric ulcer with 
ulcerative colitis, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


ORDER OF VACATUR

A decision of the Board may be vacated by the Board at any 
time upon request of the appellant or his representative, or 
on the Board's own motion if in rendering the decision the 
appellant was denied due process.  38 C.F.R. § 20.904 (2008).  
In order to give proper consideration to all of the relevant 
evidence and to provide more thorough reasons and bases for 
the Board's determination, in accordance with 38 C.F.R. 
§ 20.904 the decision issued by the Board in February 2008 
(as corrected in July 2008) is hereby VACATED and a new 
decision will be issued.


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1958.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which increased from 10 to          
20 percent the rating for a service-connected gastric ulcer 
with ulcerative colitis, effective October 22, 2004.  
Subsequently, a December 2005 rating action revised the 
effective date of increased compensation to September 16, 
2004.  

In August 2007, the veteran submitted additional evidence 
(consisting of several  lay statements, a copy of a recent VA 
hospitalization report, and a medical journal article).  He 
has since waived the right to RO initial consideration of 
this evidence. See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

Through a statement received later that month, the veteran 
has raised the additional issue of entitlement to service 
connection for Shy-Drager syndrome as secondary to his 
service-connected gastrointestinal disorder.  This claim, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter           is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The primary manifestation of the veteran's service-connected 
gastrointestinal disability consists of ulcerative colitis.  
This component of service-connected disability is manifested 
by severe impairment, resulting in malnutrition, anemia, and 
no worse than fair health.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a gastric ulcer with 
ulcerative colitis            have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.113, 
4.114, Diagnostic Code 7304, 7323 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000, and this law prescribed several essential 
requirements regarding VA's duty to notify and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  Implementing regulations 
were created, codified at 38 C.F.R.               §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to            
all five elements of a "service connection" claim, 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Court's decision in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008), further requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and        the effect that 
worsening has on the claimant's employment and daily life; 
(2) if      the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA  to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

On the basis of the present factual record, the Board has 
determined that entitlement to a 60 percent rating for the 
veteran's gastric ulcer with ulcerative colitis is warranted.  
Accordingly, any error was committed with respect to 
implementation of the VCAA's duty to notify and assist 
provisions, such error was harmless in its application to 
adjudication of the present matter, and need not be further 
discussed.                See Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328                    
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006), 
reaffirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the 
Dingess/Hartman decision.  While there is no specific 
correspondence on file informing the veteran of this case 
holding, the RO when effectuating the instant award of 
benefits will then have the opportunity to address any notice 
defect regarding the downstream effective date element of the 
veteran's claim.  

Background

In September 2004, the veteran filed a claim for increase in 
service-connected disability, indicating that notwithstanding 
receipt of treatment for chronic colitis and gastric ulcer, 
the condition had never resolved.  The claimant alleged that 
medications taken to control it have had numerous side 
effects.  He described having impairment of the auto-immune 
system and chronic anemia.  

VA outpatient records dated from April 2003 to July 2005, 
include an April 2003 consultation indicating in part, a 
prior medical history of latent ulcerative colitis, and the 
current manifestation of vitamin B12 deficiency.

The November 2004 statement of Dr. P.B., a physician and 
clinical associate professor of medicine, indicated he was 
the primary care provider regarding the veteran's 
gastrointestinal disorder, and set forth a diagnosis of 
ulcerative colitis and peptic ulcer in service, both of which 
had persisted.  He noted that medication to treat the colitis 
would make the peptic ulcer worse.  The physician estimated 
that the veteran's peptic ulcer likely met the criteria for a 
40 percent rating based on that manifestation alone, 
indicating assent to this fact by checking a box next to the 
listed criteria (see below, 38 C.F.R. § 4.114, Diagnostic 
Code 7304).  It was considered that the criteria for a 60 
percent rating were not met.  

The veteran underwent VA examination on April 2005, and 
provided a subjective history of having had diarrhea about 
two to three times per month lasting for one to two days.  He 
would take Lomotil once or twice during those times to 
control diarrhea.  He denied any fecal leakage.  There was no 
bleeding, thrombosis or hemorrhoids.  Objectively, there were 
no signs of colostomy or fecal leakage.     The veteran had 
signs of anemia but not considered to be secondary to Crohn's 
disease or ulcerative colitis.  There were no fissures, 
hemorrhoids or bleeding.        The diagnosis was that of 
ulcerative colitis, currently controlled.  The examiner 
observed that while he had reviewed the veteran's claims 
file, he did not then have available documentation from any 
recent treatment sources.

On re-examination in July 2005, the veteran provided a 
medical history of orthostatic hypotension, Shy-Drager 
syndrome, benign prostatic hypertrophy, emphysema, and anemia 
of unknown etiology on Procrit for refractory autonomic 
dysfunction to expand his blood volume and on replacement 
vitamin B12.                 The examiner indicated he had 
not reviewed the veteran's claims file, and had considered VA 
outpatient electronic records.  At that time, the veteran 
primarily complained of chronic fluctuation of diarrhea and 
constipation.  He reported a four pound weight loss over the 
past six months.  He also reported intermittent abdominal 
pain two to three times a month with what he described as 
sharp twinges mainly located on the lateral sides of the 
abdomen, and intermittent nausea and flatulence but no 
vomiting.  The veteran indicated he had no hematemisis, 
melena, circulatory disturbances after meals, hypoglycemic 
reaction, or history of fistulas.  He was then taking over-
the-counter Imodium and Maalox, which he reported using one 
to two times a month.  He also reported having intermittent 
heartburn mainly   at night after eating prior to going to 
bed.  He took Nexium approximately once per month for his 
symptoms.  He stated his last gastrointestinal series was 
about               15 years ago and showed a healed ulcer.  
A physical examination revealed that          the abdomen was 
soft with positive bowel movements in all four quadrants.           
The veteran complained of tenderness to palpation of the 
right upper quadrant, epigastric and the left upper quadrant.  

The diagnosis provided was that of ulcerative colitis and 
duodenal ulcer/peptic ulcer disease.  The examiner summarized 
that the veteran's main complaint was of intermittent 
heartburn which mainly occurred at night after eating food.                 
He required Mylanta or Maalox about once per month.  
According to the examiner, the veteran's ulcerative colitis 
symptoms had been controlled previously with Lomotil now only 
requiring Imodium approximately two to three times a month.  
He had been diagnosed with Shy-Drager syndrome, which could 
also cause constipation that could be difficult to maintain 
under control.

In his October 2005 statement, Dr. D.B. indicated that the 
veteran had been         under his medical care since 1980 
for diagnosed ulcerative colitis and pre-pyloric peptic ulcer 
disease.  He explained that this diagnosis was initially 
provided in 1980, and over the subsequent years the veteran 
underwent removal of several dysplastic or pre-cancerous 
polyps.  Over this period he had continued to suffer with 
abdominal cramping and bloating, alternating diarrhea with 
mucous and  occasional blood and constipation.  He usually 
had three to four bowel movements per day.  He also had 
difficulty maintaining his weight and had a poor immune 
system because of the disease.  In addition, he was 
frequently anemic on laboratory testing secondary to the 
colitis.  He was maintained on intermittent bursts of 
steroids (prednisone), Lomotil almost daily and nutritional 
supplements.  In addition to this medical problem, he 
experienced peptic ulcer disease and had upper abdominal 
issues as well.  Dr. D.B. further noted that the biopsy 
reports pertaining to removal of pre-cancerous lesions 
several years ago were no longer available, however, the 
above was considered a fair and accurate summation of the        
medical history.

Records from the veteran's hospitalization at Northport VA 
Medical Center (VAMC) from July 27 to August 1, 2007 indicate 
that he was admitted for an episode of severe diarrhea, with 
a four to five day history of loose stools up to           
six times per day, with associated left lower quadrant 
tenderness and cramping.  
He reported a baseline severity of three to four loose watery 
stools on a daily basis. Liver function tests at that time 
were normal.  While the precise diagnosis during this time 
period varied somewhat, several treating physicians indicated 
that diarrhea was considered an exacerbation of ulcerative 
colitis, as opposed to infectious            in origin.  
Another assessment was that of peptic ulcer disease / 
gastrointestinal reflux syndrome.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified         are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A 20 percent rating is currently in effect for the veteran' 
service-connected     gastric ulcer with ulcerative colitis, 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7304 for evaluating a gastric ulcer.  

Under that rating criteria, a 20 percent is assigned for a 
moderate duodenal ulcer manifested by recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.            
A moderately severe duodenal ulcer that is less than severe 
but that causes impairment of health manifested by anemia and 
weight loss, or that results in recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year warrants a 40 percent rating.  When 
there is a severe duodenal ulcer manifested by pain that is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health,                     the 
maximum assignable 60 percent rating is warranted.  38 C.F.R. 
§ 4.114,       Diagnostic Code 7304.

As another applicable basis for rating the veteran's 
disability, Diagnostic Code 7323 provides that a 10 percent 
disability rating is warranted when there is ulcerative 
colitis that is moderate, with infrequent exacerbations.  A 
30 percent rating is warranted for moderately severe 
impairment, with frequent exacerbations.               A 60 
percent rating is awarded for severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions.  Where there is pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess, a 100 percent rating         is warranted.  38 
C.F.R. § 4.114, Diagnostic Code 7323.

The terms "moderate" and "marked," amongst other 
components of the rating criteria are not expressly defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that     its decisions are "equitable and just."  38 
C.F.R. § 4.6.

Where there are coexisting gastrointestinal disorders that 
are service-connected, these diseases of the digestive 
system, particularly within the abdomen, while differing in 
the site of pathology, may produce a common disability 
picture characterized in the main by varying degrees of 
abdominal distress or pain,         anemia and disturbances 
in nutrition.  Consequently, certain coexisting diseases          
in this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined           in 38 
C.F.R. § 4.14.  38 C.F.R. § 4.113. 

It follows that under the rating schedule pertaining to the 
digestive system, evaluations under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  Rather, a single rating        
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114. 

When objectively considering the above findings pertaining to 
the gastrointestinal disability under review, it is 
determined that the criteria for assignment of a 60 percent 
disability rating are met.  To this effect, the primary 
manifestation of service-connected disability consists of 
ulcerative colitis, as substantiated through the opinion of a 
private physician, Dr. D.B. and more recent VA 
hospitalization records.  Hence, the rating criteria for 
ulcerative colitis are to be applied for evaluative purposes, 
rather than regarding that component of his disability 
manifested by a gastric ulcer.  See 38 C.F.R. §§ 4.113, 
4.114.  Accordingly, in this case, the standard set forth 
under Diagnostic Code 7323 based on which ulcerative colitis 
is evaluated should apply.


Analysis

A comprehensive analysis of the medical findings of record, 
discloses that Dr. D.B., as a physician treating the veteran 
long-term for his gastrointestinal condition, through his 
October 2005 report indicated the appellant had continuous 
abdominal cramping and bloating, with alternating diarrhea 
that included mucous and occasional blood, and constipation.  
He had three to four bowel movements per day.   These 
symptoms indicate colitis that is severe in degree. The 
physician explained that the veteran was frequently anemic on 
laboratory testing, secondary to the colitis.  There was 
ongoing difficulty maintaining weight, and need for 
nutritional supplements, indicative of malnutrition.  The 
existence of a poor immune system due to colitis likewise 
contemplates fair health.  These additional manifestations 
together, when resolving reasonable doubt in the veteran's 
favor as to the nature and extent of the symptoms, 
effectively demonstrate the requirements for a 60 percent 
rating, i.e., numerous attacks yearly and with malnutrition, 
with health only fair during remissions.  See 38 C.F.R. § 
4.114, Diagnostic Code 7323.  It is significant also for 
rating purposes that according to the above physician, the 
veteran takes prescription antidiarrheal medication routinely 
and intermittently utilizes steroids.   

Additionally, the recently obtained records with regard to VA 
hospitalization demonstrate treatment commencing in July 2007 
for an episode of severe diarrhea, which was eventually 
determined in all likelihood to constitute an exacerbation of 
his ulcerative colitis.  At this time the veteran had 
experienced a four to five day history of loose stools up to 
six times per day for one week.  The hospitalization record 
confirms his report of a baseline severity of three to four 
episodes of diarrhea that he experienced even prior to 
hospital admission.  This hospitalization report tends to 
corroborate the degree of disability outlined in the October 
2005 physician's statement.        

In evaluating the complete evidentiary basis of record, it is 
observed that earlier VA examinations provided overall 
portrayals of ulcerative colitis that were at variance with 
some of the conclusions of the aforementioned private 
physician,        including that episodes of flare-ups 
occurred less frequently than otherwise noted,                
and required less frequent use of medication for treatment 
purposes.                   That notwithstanding, Dr. D.B. by 
all indication is the regular treating physician         for 
a gastrointestinal disorder, and thus had a clearly 
identifiable basis to state his determinations.  Given that 
his observations were notably grounded in actual treatment of 
the veteran and consideration of treatment history, they are 
to be afforded significant probative weight.  See generally, 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Also, as 
indicated, the July 2007 VA hospitalization report pertaining 
to an episode of severe diarrhea, as an exacerbation of acute 
bowel disease, substantiates the nature and extent of 
service-connected disability.                 See 38 C.F.R. § 
4.2 ("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.").  See also, 
Ardison v. Brown,                   6 Vet. App. 405, 407 
(1994).

It is further noted that besides impairment directly 
resulting from ulcerative colitis, the service-connected 
disability at issue contemplates the presence of a peptic 
ulcer.  The basis for evaluation in this case as stated 
directly pertains to ulcerative colitis.  Nonetheless, the 
indication of peptic ulcer disease manifests an increase in 
overall symptomatology, consistent with evaluation of 60 
percent for the veteran's service-connected gastrointestinal 
disorder.  See generally, 38 C.F.R. § 4.114. Although the 
veteran reportedly has had anemia, marked malnutrition, and 
evidence of general debility, or serious complications such 
as liver abscess indicative of pronounced impairment, such as 
to warrant a 100 percent evaluation, has not been shown or 
approximated. See Code 7323.

Thus, resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 60 percent rating for a gastric 
ulcer with ulcerative colitis are met.  See 38 C.F.R. § 4.3.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in its decision dated in February 2008, the Board 
addressed the veteran's claim for an increased evaluation for 
the service-connected gastric ulcer with ulcerative colitis, 
then evaluated as 20 percent disabling. In that decision, the 
evaluation for this condition was increased to 60 percent. 
Due to a mistake made by the undersigned Veterans Law Judge, 
the Order of the February 2008 decision indicated that a 100 
percent evaluation had been granted. A corrective Order dated 
in July 2008 was issued to rectify this mistake, but did 
provide an explanation for the correction. 

The RO implemented the February 2008 Board decision and 
erroneously paid the veteran at the 100 percent rate 
beginning October 2004. As these payments were solely due to 
administrative error by VA, no attempt will be made to recoup 
the difference between the amounts payable for 60 percent and 
for 100 percent received by the veteran. 

Again, the intent of the February 2008 Board decision, 
confirmed in this decision, was to assign a 60 percent 
evaluation for the service-connected gastrointestinal 
condition. This intent is shown by the Finding of Fact, 
Conclusion of Law and Reasons and Bases sections of that 
decision and in this decision. Once more, the undersigned 
regrets the mistake made in the original Order in the 
February 2008 decision which led to the erroneous payments. 

In addition, should he believe his condition has worsened, a 
reopened claim for an evaluation in excess of 60 percent may 
be submitted to the RO at any time.



ORDER

A 60 percent rating is granted for a gastric ulcer with 
ulcerative colitis, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
  



 Department of Veterans Affairs


